Order filed December 5, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00929-CV
                                   ____________

                   LARRY RAY SWEARINGEN, Appellant

                                         V.

                      JOYE M. CARTER, M.D., Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-51728

                                     ORDER

      This appeal is from a judgment signed September 30, 2013. Appellant filed
a notice of appeal on October 16, 2013. On November 1, 2013, appellant filed an
affidavit of indigence in this court. See Tex. R. App. P. 20.1(h). On November 5,
2013, this court set a ten-day deadline for a contest to the affidavit of indigence.
On November 7, 2013, the district clerk filed a contest to appellant’s affidavit of
indigence in the trial court. According to a record provided to this court, a hearing
was scheduled November 18, 2013 on the contest.
      As of today, the court has received no further correspondence from the
district clerk or the trial court. Accordingly, we direct the trial court to make
written findings as to whether appellant is entitled to proceed without payment of
costs and submit those findings to this court in the form of a supplemental clerk’s
record.

      The court reporter shall file a reporter’s record from the hearing and any
exhibits admitted at the hearing on the contest to appellant’s claim of indigence.
The record of the hearing and the trial court’s written findings shall be filed with
the clerk of this court on or before 30 days from the date of this order.

                                      PER CURIAM